Barrett, J.
It does not seem necessary in order to a decision of this case, to discuss the technical questions that were raised upon the pleadings. It may be assumed as appearing in the case that the plaintiff, as an officer by special authorization, attached on several writs against William P. Briggs, various articles of personal property, which afterwards, during the pendency of said suits, were appraised and went into the hands of said Briggs, *478under the provisions of the statute, on giving to said officer security to his satisfaction.
The bond in suit was taken by the plaintiff as such satisfactory security. Without determining whether it be a statutory official bond, it may, for the purposes of this case, be treated as valid, for all the purposes provided for in its condition. After reciting the fact of the attachment of the property on the several writs against Mr. Briggs, and the appraisal thereof in pursuance of the statute, the condition proceeds, “now if the said Whipple and Russell shall pay to the said Mason, or to any officer having executions which may be obtained upon these suits, the sum of two hundred and thirteen dollars, or shall indemnify saicl Mason from all damages and costs which may accrue to him if such payment is not made to meet such executions, then this obligation to be void, otherwise of full force.”
It appears that of said suits, only that in favor of Gleason was prosecuted to judgment and execution. The replication sets forth that the execution was duly delivered to the plaintiff, as an authorized officer, and, on demand made, the execution was fully paid and satisfied within its life.
Now, it is to be. observed that the condition of the bond is in the alternative. One alternative is, to pay the two hundred and thirteen dollars to the officer who should have the executions that might be obtained in those suits ; the performance of which would be a full satisfaction of the condition. The other alternative is, that the obligors should indemnify said Mason from all damages and costs which may accrue to him, if such payment is not made to meet such executions. If the payment should be made to meet such executions, then of course no damages and costs could accrue in that behalf. Only one execution was obtained. Payment was made to meet it. It was met, paid and satisfied. It is quite clear then, that the second alternative of the condition was performed.
This bein'g so, and shown to be so by the replication itself, it would seem that the replication, instead of answering and avoiding, fully sustains the plea of performance, as well as that of non damnificatus.
It will hardly be claimed that the plaintiff, as against these defendants, is entitled to anything upon the bond beyond the scope *479and legal effect of its terms. If by its terms truly interpreted, the bond comes short of affording all the indemnity that the plaintiff now desires, all that can be said is, that it was satisfactory to him when he took it, and if he has since pursued a course in the discharge of his official duties that leaves him behind hand in respect to indemnity, it is no fault of the obligors. The parties to the bond now stand upon their legal rights under the instrument which the plaintiff saw fit to take, and is now seeking to make available for his own benefit. It becomes needless to decide whether upon a bond whose condition was in the very terms used in the statute, the plaintiff could recover for costs of keeping the property prior to the appraisal, and taking of the bond, which were not taxed and included in the judgment for costs. It is needless also to decide the question made in the argument, as to the apportionment of such costs of keeping, between the several writs upon which said property had been attached.
The judgment of the county court is reversed. Judgment in this court that the replication is insufficient, and that plaintiff be barred.